[Cite as Disciplinary Counsel v. Friedman, 121 Ohio St.3d 1222, 2009-Ohio-1352.]




                       DISCIPLINARY COUNSEL v. FRIEDMAN.
                     [Cite as Disciplinary Counsel v. Friedman,
                       121 Ohio St.3d 1222, 2009-Ohio-1352.]
    (No. 2006-2341 — Submitted March 2, 2009 — Decided March 9, 2009.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Benjamin Stuart Friedman, Attorney
Registration No. 0074348, last known business address in Kingman, Arizona.
        {¶ 2} The court coming now to consider its order of June 6, 2007,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of two years, with the final six months stayed on conditions, finds that
respondent has substantially complied with that order and with the provisions of
Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that respondent is
placed on probation from the date of this order until October 2010 with the
following conditions: (1) respondent must successfully complete his Ohio
Lawyers Assistance Program contract, (2) respondent shall continue to be
evaluated and follow the course of treatment recommended by a mental health
professional, (3) respondent shall submit a report from a mental health
professional certifying that he is fit to practice law, and, (4) respondent shall
commit no further misconduct.
        {¶ 4} It is further ordered that on or before thirty days from the date of
this order relator shall file with the Clerk of this court the name of the attorney
who will serve as respondent's monitor, in accordance with Gov.Bar R. V(9). It is
                             SUPREME COURT OF OHIO




further ordered that at the end of respondent's probationary period, relator shall
file with the Clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
       {¶ 5} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent's probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance
with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders
issued by this court, (3) respondent complies with the Rules for the Government
of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating
that respondent has complied with the terms of the probation, and (5) this court
orders that the probation be terminated.
       {¶ 6} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 7} For earlier case, see Disciplinary Counsel v. Friedman, 114 Ohio
St.3d 1, 2007-Ohio-2477, 866 N.E.2d 1076.
       MOYER,      C.J.,   and   PFEIFER,   LUNDBERG       STRATTON,     O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                            ______________________




                                        2